IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 31, 2007
                                No. 06-11212
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ARMANDO NAVARRETE

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CR-122-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Armando Navarrete
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Navarrete has filed a response, in which he
asserts that appellate counsel was ineffective for failing to argue that Navarrete
is not a career offender because his prior convictions were de facto consolidated.
Navarrete’s ineffective assistance claim is without merit. See United States v.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-11212

Hayes, 342 F.3d 385, 388 (5th Cir. 2003). Our independent review of the record,
counsel’s brief, and Navarrete’s response discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2